DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 09/07/2021. Claims 12-14 are new claims. Claims 1-14 are now pending.
Allowable Subject Matter
Claims 1-14 are allowed.
As of claim 1, the closest prior art Machidori et al. (US 2009/0279025 A1; Machidori) teaches a liquid crystal display device 100 which includes a liquid crystal display panel 10. The liquid crystal display panel 10 has a configuration in which a backlight 1, a polarizing plate 2, a back surface glass 3, a liquid crystal cell 4, a color filter 5, a top surface glass 6 and a polarizing plate 7 are laminated in this order. A front face of the liquid crystal display panel 10 is the screen. The color filter 5 includes a plurality of sub-pixels 5R, 5G, 5B arranged in the form of a matrix in the x-direction and the y-direction. The sub-pixel 5R is composed of a filter that transmits red light, the sub-pixel 5G is composed of a filter that transmits green light, and the sub-pixel 5B is composed of a filter that transmits blue light. The plurality of sub-pixels 5R, 5G, 5B are assigned to a first group and a second group. The three sub-pixels 5R, 5G, 5B, aligning along the y-direction, of the first group constitute a pixel 5a. The three sub-pixels 5R, 5G, 5B, aligning along the y-direction, of the second group constitute a pixel 5b. In this case, the sub-pixels 5R, 5G, 5B, which constitute each of the pixels 5a, 5b, are 
Claims 2-9, 12 are allowed as being dependent on claim 1.
As of claim 10, the closest prior art Machidori et al. (US 2009/0279025 A1; Machidori) teaches a liquid crystal display device 100 which includes a liquid crystal display panel 10. The liquid crystal display panel 10 has a configuration in which a backlight 1, a polarizing plate 2, a back surface glass 3, a liquid crystal cell 4, a color filter 5, a top surface glass 6 and a polarizing plate 7 are laminated in this order. A front face of the liquid crystal display panel 10 is the screen. The color filter 5 includes a plurality of sub-pixels 5R, 5G, 5B arranged in the form of a matrix in the x-direction and the y-direction. The sub-pixel 5R is composed of a filter that transmits red light, the sub-pixel 5G is composed of a filter that transmits green light, and the sub-pixel 5B is composed of a filter that transmits blue light. The plurality of sub-pixels 5R, 5G, 5B are assigned to a first group and a second group. The three sub-pixels 5R, 5G, 5B, aligning along the y-direction, of the first group constitute a pixel 5a. The three sub-pixels 5R, 
Claim 13 is allowed as being dependent on claim 10.
As of claim 11, the closest prior art Machidori et al. (US 2009/0279025 A1; Machidori) teaches a liquid crystal display device 100 which includes a liquid crystal display panel 10. The liquid crystal display panel 10 has a configuration in which a backlight 1, a polarizing plate 2, a back surface glass 3, a liquid crystal cell 4, a color filter 5, a top surface glass 6 and a polarizing plate 7 are laminated in this order. A front face of the liquid crystal display panel 10 is the screen. The color filter 5 includes a plurality of sub-pixels 5R, 5G, 5B arranged in the form of a matrix in the x-direction and the y-direction. The sub-pixel 5R is composed of a filter that transmits red light, the sub-
Claim 14 is allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yata et al. (US 20180120562 A1) teaches a display device having a polarization separation element which transmits first polarized light, and reflects second polarized light, a first optical modulation unit which displays a first image by using transmitted light, a second optical modulation unit which displays a second image by using reflected light, and a projector which projects the first image onto a first projection area of a projection plane, and projects the second image onto a second projection area different from the first projection area of the projection plane;
- Prior Art Gocke et al. (US 20160227199 A1) teaches a laser projection system includes a left projector head and a right projector head, wherein a first video projected onto a movie screen by the left projector head has a first polarization and a second video projected onto the movie screen by the right projector head has a second polarization different from the first polarization. The laser projection system can include a laser light generator located a first defined distance away from the left projector head and a second defined distance from the right projector head and coupled to the left projector head and the right projector head with fiber optic cables that transmit light from the laser light generator to the left projector head and the right projector head. The laser light generator includes a laser diode configured to output light and to transmit it to the fiber optic cables.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882